Case 3:20-cv-05007-MAS-DEA Document4 Filed 05/20/20 Page 1 of 1 PagelD: 412

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 3 20 CV 05007 MAS DEA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) UATP MANAGEMENT, LLC was received by me on (date)

4-28-2020.

UU

bs

 

I personally served the summons on the individual at (place) on (date)

; OF
I left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) , and mailed a copy

to the individual’s last known address; or

I served the summons on (name of individual) STEPHEN POLOZOLA , who is designated by law to accept
service of process on behalf of (name of organization) UATP MANAGEMENT, LLC on (date) May 07, 2020
> or

 

[| I returned the summons unexecuted because: or
[| Other: : or
My fees are $ for travel and $ for services, for a total of § ----..

I declare under penalty of perjury that this information is true.

Date: 5-8-2020

fae S cAathe,

Server's signature

Kurt Schedler-PROCESS SERVER# PSC1098

 

Printed name and title

2221 Justin Road 119-328, Flower Mound, TX 75028

 

Server's address

Additional information regarding attempted service, etc.:

1) Successful Attempt: May 7, 2020, 2:00 pm CDT at Work: 2350 AIRPORT FREEWAY SUITE 505, BEDFORD, TX
76022 received by STEPHEN POLOZOLA. Age: 45-50; Ethnicity: Caucasian; Gender: Male; Weight: 160; Height: 5'10";
Hair: Brown; Relationship: REGISTERED AGENT; Other: MR. POLOZOLA HAD SALT AND PEPPER/BALDING HAIR
AND ALSO HAD A BEARD.;
